DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 09/17/2020. Claims 1-51 are canceled. Claims 52-71 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Terminal Disclaimer

The terminal disclaimer filed on 02/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent application No. 10749852 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 52-71 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 52 and 62, although the prior art of record (such as Kuper (US2016/0149891)) teaches receiving a communication from a private device, implementing a private interface application, indicating that a user wishes to use a public device[FIG.6, and ¶48]; requesting both user authorization information and an identifier for the private interface application[Abstract, ¶¶107-108];  generating an authorization key unique to the private device [Abstract, ¶¶107-108]; transmitting the authorization key to the private interface application[Abstract, ¶113]; to initiate the session between the public device and  the private device[ ¶113] a first communication received  from the private interface application[ ¶¶113-116]; parsing a first communication received from the private interface application, to identify the authorization key and a command to execute on the public device; validating the authorization key[ FIG.6 and ¶¶114,120,137]; and in response to validating the authorization key, executing, at the public device, the command[  see FIG. 9, Playback Command(608)  and associated text], and [¶¶17, 82, 102]].
None of the prior art, alone or in combination teaches wherein the authorization key is required to cause the public device to execute commands received from the private device during a session, by: determining an anticipated processing  distribution between the private device and the public device based on a device identifier of the private device ; determining a displacement between the private device and the public device based on a connection strength between the private device and the public device and the anticipated processing distribution; determining, based on the displacement, a predetermined proximity to the public device at which the private device must remain in order for the authorization key to remain valid; and generating the authorization key based on (i) the user authorization information, (ii) the identifier and (iii) predetermined proximity in view of the other limitations of claims 52 and 62.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art made of record are:
Kuper et al. (US2016/0149891) teaches Examples provided herein are directed to a computing device and media playback system sharing access to a media service corresponding to a media application installed on the computing device.  In one example, a media playback system may be configured to (i) receive from the computing device an authorization code that corresponds to a media application installed on the computing device that is authorized to access media from a media service, (ii) transmit to the media service an authorization request with the authorization code, (iii) receive from the media service an authorization token that facilitates obtaining media from the media service, and (iv) transmit to the media service a request for media for playback by the media playback system, where the request for media includes the authorization token.

Belk et al. (US2014/0364056) teaches techniques for automatically configuring and controlling a digital media device are described.  A digital media device can be configured or controlled by a mobile device, e.g., a smart mobile phone.  When the digital media device is being configured, the digital media device can broadcast a signal, indicating that the digital media device is requesting configuration information from a mobile device.  A mobile device located in proximity of the digital media device, upon detecting the signal, can perform various security checks to determine that the request is legitimate, and then open a communication channel with the digital media device.  The mobile device can provide user preferences of the mobile device, as well as credentials for accessing and downloading remote content, to the digital media device through the communication channel.  Upon receiving the configuration information, the digital media device can use parameters in the configuration information as its settings.

Belk et al. (US2014/0364056) teaches techniques and tools for controlling public output devices (e.g., public display devices) with client devices over a network.  In some examples, a time-limited proximity code is displayed by a public display device, and a client device can provide the code via a public network to verify that the client device is present within a proximity zone and is allowed to control the public display.  Once authorized, the client device can provide control data to control visual content on the public display.  A relay service can be used to relay data over a network via communication connections between client devices and public display devices.  For example, the relay service can be implemented on a server connected to the network and can use HTTP (hypertext transfer protocol) to relay data such as control data via messages from one device to another.

Murphy (US2014/0280543) teaches the present disclosure provides systems and methods for a social networking service that can connect users in a similar industry or business based on the location of a user's electronic devices.  The method can include receiving profile and location information from a first electronic device, determining based on an association method relevant and proximally located electronic devices, and transmitting the determined proximal electronic devices to first electronic device.

Rowe (US28, 026, 805) teaches methods, systems, and apparatus, including computer program products, for tracking media history using a mobile device.  In some implementations, a method includes receiving a notification indicating that a mobile device is in communication range of a first player device.  First media context information specifying media content being played by the first device and capabilities for the first device is received.  The capabilities indicate types of media content that can be played by the first device.  The first media context information is associated with the first player device.  A second notification indicating that the mobile device is in communication range of a second player device is received.  Second media context information is received.  The second context information is associated with the second device.  A history of media content is generated from the first media context information and the second media context information.



Conclusion



                                                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496